Bliss, J.
(concurring). Ours is a representative government and one who assumes to represent our citizens in a legislative hall *413must expect that his acts will be commented upon and criticized. When the safety of the nation is at stake strong men do not mince matters and neither the citizen nor his representative can be squeamish about it. Freedom of speech and press are guaranteed to us in our form of government and it is the right of the free press to criticise severely and of a free citizenry to speak plainly to and of its representatives. If they believe that the acts of such representatives are opposed to the national interest it is not only their privilege but their duty to say so. The most searching analysis may be and indeed must be made of such acts. If they are un-American and not in accord with the views of the nation as a whole, then they are opposed to its best interests. In the earlier days of our national existence these editorials would have been considered mild. If the press or our citizens honestly believe that the acts of a legislative representative lend comfort to our nation’s enemies there must be no question about the right to tell him just that in no uncertain terms. Queasy words will not do. How else can a democracy function? If the citizens believe such acts may be setting up a government of Quislings, they must have the right to say so. It is one of the verities of democracy that eternal vigilance is the price of liberty. The courts may not muzzle those who maintain such vigilance. Great issues require strong language. If a legislator’s vote cannot be criticized as being opposed to the national interest, then there is no field of fair comment.
In this light the editorials were but fair comment and criticism of a public official. The editorials themselves are wholly free from any imputation of corrupt or dishonorable motives and none of them accuse the plaintiff of being personally corrupt or dishonest. To tell a representative that he has voted against the best interest of his country or in the interest of some other nation or its leader, does not impute personal dishonesty to such legislator. It does seriously question the effect of his vote and his ability as a representative but does not charge him with personal dishonesty. I find nothing in these editorials which even intimates that the plaintiff voted after consultation with our country’s enemies. It was said that his vote was not reached after consultation with the Americans of his district, thus inferring that it did not represent the true American feeling in his district. But that again is not a charge of dishonesty. I fail to find lurking in the third editorial the hidden meaning that the plaintiff imagines is there. To tell a Congressman that his vote was that of a greedy politician or of one who has placed greed above the public welfare does not accuse him of personal corruption or dishonesty. Greediness does not *414imply dishonesty. These editorials do not impugn the integrity of the plaintiff, nor do they say he was not voting from honest conviction. They do tell, however, the direction in which such votes are leading and what will be their effect upon our national policy. All of which may be said with propriety.
I, therefore, vote to reverse the order in so far as appealed from by the defendants and to dismiss the complaint for the reasons above given, as well as for the reasons assigned by Presiding Justice Hill.
Hill, P. J., and Heeeernan, J., concur.